               Case 2:19-cv-02235-KHV-ADM Document 10 Filed 09/06/19 Page 1 of 11




                                 IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF KANSAS

         SARAH M. JAMES SAUNDERS,

                    Plaintiff,

                    v.                                              Case No. 19-2235-KHV-ADM

         THE WILLOW DOMESTIC VIOLENCE
         CENTER, INC.,

                    Defendant.


                                        JOINT PROTECTIVE ORDER

                 The parties agree during the course of discovery it may be necessary to disclose certain

          confidential information relating to the subject matter of this action. They agree certain

          categories of such information should be treated as confidential, protected from disclosure

          outside this litigation, and used only for purposes of prosecuting or defending this action and

          any appeals. The parties jointly request entry of a protective order to limit the disclosure,

          dissemination, and use of certain identified categories of confidential information.

                 The parties assert in support of their request that protection of the identified categories

          of confidential information is necessary because Defendant The Willow Domestic Violence

          Center, Inc. receives grant funds from the Federal Family Violence Prevention and Services

          Act Grant Program (FVPSA) and the Violence Against Women Act of 2013 (VAWA), which

          require nondisclosure of “personally identifying information” or “personal information” and

          strict confidentiality of records pertaining to any individual provided domestic violence

          services. See 42 U.S.C. § 10406(c)(5); 34 U.S.C. § 12291(b)(2); 42 U.S.C. §§ 11383,

          11386(b)(4)(A). Specifically, personally identifying information collected in connection with

          services requested cannot be disclosed and cannot be revealed without informed, written,


                                                    Page 1 of 11
101755494.v1
               Case 2:19-cv-02235-KHV-ADM Document 10 Filed 09/06/19 Page 2 of 11




          reasonably time-limited consent by the individual. See 42 U.S.C. § 10406(c)(5). Additionally,

          the address or location of any FVPSA-supported shelter facility cannot be made public, see 42

          U.S.C. §10406(c)(5)(H), and the confidentiality of records pertaining to any individual

          provided family violence services by any FVPSA-supported program will be strictly

          maintained. Discovery in this case may also seek confidential medical records, personnel

          files, financial records, and proprietary business records, the disclosure of which could be

          harmful to the parties and non-parties.

                For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint request

         and hereby enters the following Protective Order:

                 1.      Scope. All documents and materials produced in the course of discovery of this

          case, including initial disclosures, responses to discovery requests, all deposition testimony

          and exhibits, and information derived directly therefrom (hereinafter, collectively,

          “documents”), are subject to this Order concerning Confidential Information as set forth

          below. As there is a presumption in favor of open and public judicial proceedings in the

          federal courts, this Order will be strictly construed in favor of public disclosure and open

          proceedings wherever possible.

                 2.      Definition of Confidential Information. As used in this Order, “Confidential

          Information” is defined as information that the producing party designates in good faith has

          been previously maintained in a confidential manner and should be protected from disclosure

          and use outside the litigation because its disclosure and use are restricted by statute or could

          potentially cause harm to the interests of the disclosing party or nonparties. For purposes of

          this Order, the parties will limit their designation of “Confidential Information” to the

          following categories of information or documents:



                                                    Page 2 of 11
101755494.v1
               Case 2:19-cv-02235-KHV-ADM Document 10 Filed 09/06/19 Page 3 of 11




                         records whose disclosure is restricted or prohibited by statute,

                         medical records,

                         personnel files,

                         financial statements and records, and

                         proprietary business records.

         Information or documents that are available to the public may not be designated as Confidential

         Information.

                 3.        Form and Timing of Designation. The producing party may designate

          documents as containing Confidential Information and therefore subject to protection under

          this Order by marking or placing the words “CONFIDENTIAL - SUBJECT TO

          PROTECTIVE ORDER” (hereinafter, “the marking”) on the document and on all copies in a

          manner that will not interfere with the legibility of the document. As used in this Order,

          “copies” includes electronic images, duplicates, extracts, summaries, or descriptions that contain

          the Confidential Information. The marking will be applied prior to or at the time the

          documents are produced or disclosed. Applying the marking to a document does not mean that

          the document has any status or protection by statute or otherwise except to the extent and for

          the purposes of this Order. Copies that are made of any designated documents must also bear

          the marking, except that indices, electronic databases, or lists of documents that do not contain

          substantial portions or images of the text of marked documents and do not otherwise disclose

          the substance of the Confidential Information are not required to be marked. By marking a

          designated document as confidential, the designating attorney or party appearing pro se thereby

          certifies that the document contains Confidential Information as defined in this Order.

                 4.        Inadvertent Failure to Designate. Inadvertent failure to designate any


                                                      Page 3 of 11
101755494.v1
                   Case 2:19-cv-02235-KHV-ADM Document 10 Filed 09/06/19 Page 4 of 11




          document or material as containing Confidential Information will not constitute a waiver of an

          otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of

          confidentiality is asserted within 14 days after discovery of the inadvertent failure.

                     5.   Depositions. Deposition testimony will be deemed confidential only if

          designated as such when the deposition is taken or within a reasonable time after receipt of the

          deposition transcript. Such designation must be specific as to the portions of the transcript

          and/or any exhibits to be protected.

                     6.   Protection of Confidential Material.

                          (a)    General Protections. Designated Confidential Information must be

          used or disclosed solely for purposes of prosecuting or defending this lawsuit, including any

          appeals.

                          (b)    Who May View Designated Confidential Information. Except with

          the prior written consent of the designating party or prior order of the court, designated

          Confidential Information may only be disclosed to the following persons:

                          (1)    The parties to this litigation, including any employees, agents,
                                 and representatives of the parties;1
                          (2)    Counsel for the parties and employees and agents of counsel;

                          (3)    The court and court personnel, including any special master
                                 appointed by the court, and members of the jury;

                          (4)    Court reporters, recorders, and videographers engaged for
                                 depositions;


               1
              If the confidential documents contain highly sensitive trade secrets or other highly sensitive
         competitive or confidential information, and disclosure to another party would result in
         demonstrable harm to the disclosing party, the parties may stipulate or move for the
         establishment of an additional category of protection (e.g., Attorneys’ Eyes Only) that prohibits
         disclosure of such documents or information to that category or that limits disclosure only to
         specifically designated in-house counsel or party representative(s) whose assistance is reasonably
         necessary to the conduct of the litigation and who agree to be bound by the terms of the Order.

                                                     Page 4 of 11
101755494.v1
               Case 2:19-cv-02235-KHV-ADM Document 10 Filed 09/06/19 Page 5 of 11




                         (5)    Any mediator appointed by the court or jointly selected by the
                                parties;

                         (6)    Any expert witness, outside consultant, or investigator retained
                                specifically in connection with this litigation, but only after such
                                persons have completed the certification contained in
                                Attachment A, Acknowledgment and Agreement to be Bound;

                         (7)    Any potential, anticipated, or actual fact witness and his or her
                                counsel, but only to the extent such confidential documents or
                                information will assist the witness in recalling, relating, or
                                explaining facts or in testifying, and only after such persons have
                                completed the certification contained in Attachment A;

                         (8)    The author or recipient of the document (not including a person
                                who received the document in the course of the litigation);

                         (9)    Independent providers of document reproduction, electronic
                                discovery, or other litigation services retained or employed
                                specifically in connection with this litigation; and

                         (10)   Other persons only upon consent of the producing party and on
                                such conditions as the parties may agree.

                         (c)    Control of Documents. The parties must take reasonable efforts to

         prevent unauthorized or inadvertent disclosure of documents designated as containing

         Confidential Information pursuant to the terms of this Order. Counsel for the parties must

         maintain a record of those persons, including employees of counsel, who have reviewed or been

         given access to the documents, along with the originals of the forms signed by those persons

         acknowledging their obligations under this Order.

                 7.      Filing of Confidential Information. If a party seeks to file any document

          containing Confidential Information subject to protection under this Order, that party must take

          appropriate action to ensure that the document receives proper protection from public

          disclosure, such as: (a) filing a redacted document with the consent of the party who

          designated the document as confidential; or (b) seeking permission to file the document under


                                                    Page 5 of 11
101755494.v1
               Case 2:19-cv-02235-KHV-ADM Document 10 Filed 09/06/19 Page 6 of 11




          seal by filing a motion for leave to file under seal in accordance with D. Kan. Rule 5.4.6.

          Nothing in this Order will be construed as a prior directive to allow any document to be filed

          under seal. The mere designation of information as confidential pursuant to this Order is

          insufficient to satisfy the court’s requirements for filing under seal in light of the public’s

          qualified right of access to court dockets. The parties understand that the requested documents

          may be filed under seal only with the permission of the court after proper motion. If the motion

          is granted and the requesting party permitted to file the requested documents under seal, only

          counsel of record and unrepresented parties will have access to the sealed documents. Pro hac

          vice attorneys must obtain sealed documents from local counsel.

                 8.      Challenges to a Confidential Designation. The designation of any material or

          document as Confidential Information is subject to challenge by any party. Before filing any

          motion or objection to a confidential designation, though, the objecting party must meet and

          confer in good faith to resolve the objection informally without judicial intervention. A party

          that elects to challenge a confidentiality designation may file a motion that identifies the

          challenged material and sets forth in detail the basis for the challenge; the parties must file a

          motion requesting a discovery conference with the undersigned magistrate judge before filing

          such a motion, in accordance with paragraph 3(f) of the scheduling order. The burden of

          proving the necessity of a confidentiality designation remains with the party asserting

          confidentiality. Until the court rules on the challenge, all parties must continue to treat the

          materials as Confidential Information under the terms of this Order.

                 9.     Use of Confidential Documents or Information at Trial or Hearing. Nothing

         in this Order will be construed to affect the use of any document, material, or information at any

         trial or hearing. A party that intends to present or anticipates that another party may present



                                                    Page 6 of 11
101755494.v1
                   Case 2:19-cv-02235-KHV-ADM Document 10 Filed 09/06/19 Page 7 of 11




         Confidential Information at a hearing or trial must bring that issue to the attention of the court

         and the other parties without disclosing the Confidential Information. The court may thereafter

         make such orders as are necessary to govern the use of such documents or information at the

         hearing or trial.

                     10.     Obligations on Conclusion of Litigation.

                             (a)    Order Remains in Effect. Unless otherwise agreed or ordered, all

          provisions of this Order will remain in effect and continue to be binding after conclusion of the

          litigation.

                             (b)    Return of Confidential Documents. Within 30 days after this litigation

          concludes by settlement, final judgment, or final order, including all appeals, all documents

          designated as containing Confidential Information, including copies as defined above, must be

          returned to the party who previously produced the document unless: (1) the document has

          been offered into evidence or filed without restriction as to disclosure; (2) the parties agree to

          destruction of the document to the extent practicable in lieu of return;2 or (3) as to documents

          bearing the notations, summations, or other mental impressions of the receiving party, that

          party elects to destroy the documents and certifies to the producing party that it has done so.

                             (c)    Retention of Work Product. Notwithstanding the above requirements

          to return or destroy documents, counsel may retain attorney work product, including an index

          which refers or relates to designated Confidential Information, so long as that work product

          does not duplicate verbatim substantial portions of the text or images of designated documents.


               2
              The parties may choose to agree that the receiving party must destroy documents containing
         Confidential Information and certify the fact of destruction, and that the receiving party is not
         required to locate, isolate, and return emails (including attachments to emails) that may include
         Confidential Information, Confidential Information contained in deposition transcripts, or
         Confidential Information contained in draft or final expert reports.

                                                      Page 7 of 11
101755494.v1
               Case 2:19-cv-02235-KHV-ADM Document 10 Filed 09/06/19 Page 8 of 11




          This work product will continue to be confidential under this Order. An attorney may use his or

          her own work product in subsequent litigation provided that its use does not disclose

          Confidential Information.

                 11.       Order Subject to Modification. This Order is subject to modification by the

          court on its own motion or on motion of any party or any other person with standing

          concerning the subject matter. The Order must not, however, be modified until the parties have

          been given notice and an opportunity to be heard on the proposed modification.

                 12.       Enforcement of Protective Order. Even after the final disposition of this case,

          a party or any other person with standing concerning the subject matter may file a motion to

          seek leave to reopen the case for the limited purpose of enforcing or modifying the provisions

          of this Order.

                 13.       No Prior Judicial Determination. This Order is entered based on the

          representations and agreements of the parties and for the purpose of facilitating discovery.

          Nothing in this Order will be construed or presented as a judicial determination that any

          document or material designated as Confidential Information by counsel or the parties is

          entitled to protection under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may

          rule on a specific document or issue.

                 14.       Persons Bound by Protective Order. This Order will take effect when entered

          and is binding upon all counsel of record and their law firms, the parties, and persons made

          subject to this Order by its terms.

                 15.       Applicability to Parties Later Joined. If additional persons or entities become

          parties to this lawsuit, they must not be given access to any Confidential Information until they

          execute and file their written agreement to be bound by the provisions of this Order.



                                                     Page 8 of 11
101755494.v1
               Case 2:19-cv-02235-KHV-ADM Document 10 Filed 09/06/19 Page 9 of 11




                 16.     Protections Extended to Third-Party’s Confidential Information. The

          parties agree to extend the provisions of this Protective Order to Confidential Information

          produced in this case by third parties, if timely requested by the third party.

                 17.     Confidential Information Subpoenaed or Ordered Produced in Other

          Litigation.    If a receiving party is served with a subpoena or an order issued in other

          litigation that would compel disclosure of any material or document designated in this

          action as Confidential Information, the receiving party must so notify the designating party, in

          writing, immediately and in no event more than three business days after receiving the

          subpoena or order. Such notification must include a copy of the subpoena or court order.

                 The receiving party also must immediately inform in writing the party who caused the

          subpoena or order to issue in the other litigation that some or all of the material covered by the

          subpoena or order is the subject of this Order, and deliver a copy of this Order promptly to the

          party in the other action that caused the subpoena to issue.

                The purpose of imposing these duties is to alert the interested persons to the existence of

         this Order and to afford the designating party in this case an opportunity to try to protect its

         Confidential Information in the court from which the subpoena or order issued. The designating

         party bears the burden and the expense of seeking protection in that court of its Confidential

         Information, and nothing in these provisions should be construed as authorizing or encouraging

         a receiving party in this action to disobey a lawful directive from another court. The obligations

         set forth in this paragraph remain in effect while the party has in its possession, custody, or

         control Confidential Information designated by the other party to this case.

                 18.     Disclosure of Confidential Information Covered by Attorney-Client

          Privilege or Work Product. Whether inadvertent or otherwise, the disclosure or production of



                                                      Page 9 of 11
101755494.v1
               Case 2:19-cv-02235-KHV-ADM Document 10 Filed 09/06/19 Page 10 of 11




          any information or document that is subject to an objection on the basis of attorney-client

          privilege or work-product protection, including, but not limited to, information or documents

          that may be considered Confidential Information under the Protective Order, will not be

          deemed to waive a party’s claim to its privileged or protected nature or estop that party or the

          privilege holder from designating the information or document as attorney-client privileged or

          subject to the work-product doctrine at a later date. Any party receiving any such information

          or document must return it upon request to the producing party. Upon receiving such a request

          as to specific information or documents, the receiving party must return the information or

          documents to the producing party within 5 business days, regardless of whether the receiving

          party agrees with the claim of privilege and/or work-product protection. Disclosure of the

          information or document by the other party prior to such later designation will not be deemed a

          violation of the provisions of this Order. Although the provisions of this section constitute an

          order pursuant to Rule 502(d) and (e) of the Federal Rules of Evidence, and will be construed

          in a manner consistent with the maximum protection provided by said rule, nothing in this

          Order is intended or will be construed to limit a party’s right to conduct a review of

          documents, including electronically-stored information, for relevance, responsiveness, or

          segregation of privileged or protected information before production.

                 IT IS SO ORDERED.

                 Dated September 6, 2019, at Topeka, Kansas.


                                                             s/ Angel D. Mitchell
                                                             Angel D. Mitchell
                                                             U.S. Magistrate Judge




                                                   Page 10 of 11
101755494.v1
               Case 2:19-cv-02235-KHV-ADM Document 10 Filed 09/06/19 Page 11 of 11




                                               ATTACHMENT A

                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                 The undersigned hereby acknowledges that he/she has read the Protective Order dated

         September 6, 2019 in the case captioned Saunders v. The Willow Domestic Violence Center, Inc.

         (Case No. 19-2235-KHV-ADM), and attached hereto, understands the terms thereof, and agrees

         to be bound by its terms. The undersigned submits to the jurisdiction of the United States

         District Court for the District of Kansas in matters relating to this Protective Order and

         understands that the terms of the Protective Order obligate him/her to use materials designated as

         Confidential Information in accordance with the order solely for the purposes of the above-

         captioned action, and not to disclose any such Confidential Information to any other person,

         firm, or concern, except in accordance with the provisions of the Protective Order.

                 The undersigned acknowledges that violation of the Protective Order may result in

         penalties for contempt of court.

         Name:                         ______________________________________

         Job Title:                    ______________________________________

         Employer:                     ______________________________________

         Business Address:             ______________________________________

                                       ______________________________________

         Date: _____________           ______________________________________
                                             Signature




                                                   Page 11 of 11
101755494.v1
